Citation Nr: 1805303	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO. 15-27 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for actinic keratosis, to include as secondary to herbicide exposure. 

2. Entitlement to service connection for focal Bowen's disease, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Timothy M. White, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1971.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in October 2013, however, the VA examiner did not opine as to the etiology of the Veteran's focal Bowen's disease and actinic keratosis. An addendum opinion is necessary to properly adjudicate the Veteran's claims. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After completing the above directive, RETURN the file to the VA examiner who conducted the November 2013 exam, and request that he again review the file and provide an addendum opinion concerning the Veteran's skin conditions. If the examiner is no longer available, CONDUCT A NEW EXAMINATION. 

Based upon a review of the relevant evidence, the November 2013 physical examination, and sound medical principles, the VA examiner should provide an opinion as to whether the Veteran's focal Bowen's disease and actinic keratosis are etiologically related to his active service, to include as secondary to herbicide exposure. 

THE EXAMINER MUST EXPLAIN THE COMMENT IN SECTION 10 OF THE NOVEMBER 2013 EXAMINATION THAT THE DIAGNOSIS OF ACTINIC KERATOSIS WITH FOCAL BOWEN'S DISEASE IS CHANGED AND IT IS A NEW AND SEPARATE DIAGNOSIS. SPECIFICALLY:

ARE THE "NEW AND SEPARATE DIAGNOSES ALSO LINKED TO PRESUMED HERBICIDE EXPOSURE FOR WHICH SERVICE CONNECTION IS IN EFFECT? PLEASE EXPLAIN FULLY.

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The Veteran's September 1971 separation examination noting normal skin;

*The February 2009 letter from a VA physician opining that the Veteran's "skin problems are related to his exposure to Agent Orange in Vietnam";

*The November 2017 hearing transcript where the Veteran testified he was exposed to sunlight approximately 8-10 hours every day due to his MOS;

*The November 2017 letter from Melinda Dunlap, M.D., stating "we cannot eliminate Agent Orange as a potential cause of the [Veteran's] tumor";

*The November 2017 letter from Curt Coggins, M.D., opining that the Veteran's squamous cell carcinoma of the left parotid gland was a result of Agent Orange exposure.

4. After completion of the above and any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




